Exhibit 10.9

 

LOAN NUMBER   LOAN NAME   ACCT. NUMBER   NOTE DATE   INITIALS 51062315  
Pinnacle Bankshares Corporation     12/29/08   SDL NOTE AMOUNT   INDEX
(w/Margin)   RATE   MATURITY DATE   LOAN PURPOSE $5,000,000.00   Wall Street
Journal Prime   5.0%   12/29/10   Commercial     Creditor Use Only    

PROMISSORY NOTE

(Commercial - Revolving Draw)

 

DATE AND PARTIES. The date of this Promissory Note (Note) is December 29, 2008.
The parties and their addresses are:

LENDER:

COMMUNITY BANKERS’ BANK

2601 Promenade Parkway

Midlothian, Virginia 23113

Telephone: 804-794-5885

BORROWER:

PINNACLE BANKSHARES CORPORATION

a Virginia Corporation

622 Broad Street

Altavista, VA 24517

CONFESSION OF JUDGMENT. I appoint and authorize Matthew Cheek, 1021 East Cary
Street, Richmond, VA 23218, attorneys in fact, to appear in the office of
Williams Mullen 1021 East Cary Street, Richmond, VA 23218-1320, Virginia, to
confess judgment against me, in favor of you, if I default on this agreement.
The confession of judgment may be without process and ONLY for any amount of
PRINCIPAL and INTEREST due on this Note.

In this notice, “you” means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT
CONTAINS A CONFESSION OF JUDGMENT WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS
YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST
YOU WITHOUT ANY FURTHER NOTICE.

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns “I,” “me,” and “my” refer to each Borrower signing
this Note, individually and together. “You” and “Your” refer to the Lender.

B. Note. Note refers to this document, and any extensions, renewals,
modifications and substitutions of this Note.

C. Loan. Loan refers to this transaction generally, including obligations and
duties arising from the terms of all documents prepared or submitted for this
transaction such as applications, security agreements, disclosures or notes, and
this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as a part
of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that
secures my performance of the obligations of this Loan.

F. Percent. Rates and rate change limitations are expressed as annualized
percentages.

2. PROMISE TO PAY. For value received, I promise to pay you or your order, at
your address, or at such other location as you may designate, amounts advanced
from time to time under the terms of this Note up to the maximum outstanding
principal balance of $5,000,000.00 (Principal), plus interest from the date of
disbursement, on the unpaid outstanding Principal balance until this Note is
paid in full and you have no further obligations to make advances to me under
the Loan.

I may borrow up to the Principal amount more than one time.

3. ADVANCES. Advances under this Note are made according to the following terms
and conditions.

A. Requests for Advances. My requests are a warranty that I am in compliance
with all the Loan Documents. When required by you for a particular method of
advance, my requests for an advance must specify the requested amount and the
date and be accompanied with any agreements, documents, and instruments that you
require for the Loan. Any payment by you of any check, share draft or other
charge may, at your option, constitute an advance on the Loan to me. All
advances will be made in United States dollars. I will indemnify you and hold
you harmless for your reliance on any request for advances that you reasonably
believe to be genuine. To the extent permitted by law, I will indemnify you and
hold you harmless when the person making any request represents that I
authorized this person to request an advance even when this person is
unauthorized or this person’s signature is not genuine.

I or anyone I authorize to act on my behalf may request advances by the
following methods.

(1) I make a request in person.

(2) I make a request by phone.

 

Pinnacle Bankshares Corporation         Virginia Promissory Note    
VA/4XCHUGHES00000000000111032122908N  
©1996 Bankers Systems, Inc., St. Cloud, MN  LOGO [g93861ex10-9footer.jpg]   Page
1



--------------------------------------------------------------------------------

(3) I make a request by mail.

B. Advance Limitations. In addition to any other Loan conditions, requests for,
and access to, advances are subject to the following limitations.

(1) Obligatory Advances. You will make all Loan advances subject to this
Agreement’s terms and conditions.

(2) Minimum Advance. Subject to the terms and conditions contained in this Note,
advances will be made in the amount of $5000.00.

(3) Maximum Frequency. Advances will be made no more frequently than Weekly.

(4) Cut-Off Time. Requests for an advance received before 3:00:00 pm EST will be
made on any day that you are open for business, on the day for which the advance
is requested.

(5) Disbursement of Advances. On my fulfillment of this Note’s terms and
conditions, you will disburse the advance in any manner as you and I agree.

(6) Credit Limit. I understand that you will not ordinarily grant a request for
an advance that would cause the unpaid principal of my Loan to be greater than
the Principal limit. You may, at your option, grant such a request without
obligating yourselves to do so in the future. I will pay any over advances in
addition to my regularly scheduled payments. I will repay any over advance by
repaying you in full within 10 days after the overdraft occurs.

(7) Records. Your records will be conclusive evidence as to the amount of
advances, the Loan’s unpaid principal balances and the accrued interest.

4. INTEREST. Interest will accrue on the unpaid Principal balance of this Note
at the rate of 5.0 percent (Interest Rate) until December 30, 2008, after which
time it may change as described in the Variable Rate subsection.

A. Post-Maturity Interest. After maturity or acceleration, interest will accrue
on the unpaid Principal balance of this Note at the Interest Rate in effect from
time to time, until paid in full.

B. Maximum Interest Amount. Any amount assessed or collected as interest under
the terms of this Note will be limited to the maximum lawful amount of interest
allowed by state or federal law, whichever is greater. Amounts collected in
excess of the maximum lawful amount will be applied first to the unpaid
Principal balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is
authorized by the Virginia usury laws under Va. Code §§ 6.1-330.49 et. seq.

D. Accrual. Interest accrues using an Actual/360 days counting method.

E. Variable Rate. The Interest Rate may change during the term of this
transaction.

(1) Index. Beginning with the first Change Date, the Interest Rate will be based
on the following index: U.S. prime rate is the base rate on corporate loans
posted by at least 75% of the 30 largest U.S. banks.

The Current Index is the most recent index figure available on each Change Date.
You do not guaranty by selecting this Index, or the margin, that the Interest
Rate on this Note will be the same rate you charge on any other loans or class
of loans you make to me or other borrowers. If this Index is no longer
available, you will substitute a similar index. You will give me notice of your
choice.

(2) Change Date. Each date on which the Interest Rate may change is called a
Change Date. The Interest Rate may change December 30, 2008 and daily
thereafter.

(3) Calculation Of Change. On each Change Date you will calculate the Interest
Rate, which will be the Current Index. The result of this calculation will be
rounded to the nearest .001 percent. Subject to any limitations, this will be
the Interest Rate until the next Change Date. The new Interest Rate will become
effective on each Change Date. The Interest Rate and other charges on this Note
will never exceed the highest rate or charge allowed by law for this Note.

(4) Limitations. The Interest Rate changes are subject to the following
limitations:

(a) Lifetime. The Interest Rate will never be greater than 18.000 percent or
less than 5.000 percent.

(5) Effect Of Variable Rate. A change in the Interest Rate will have the
following effect on the payments: The amount of scheduled payments and the
amount of the final payment will change.

5. ADDITIONAL CHARGES. As additional consideration, I agree to pay, or have
paid, these additional fees and charges.

A. Nonrefundable Fees and Charges. The following fees are earned when collected
and will not be refunded if I prepay this Note before the scheduled maturity
date.

Loan Origination. A(n) Loan Origination fee of $25,000.00 payable from separate
funds on or before today’s date.

6. REMEDIAL CHARGES. In addition to interest or other finance charges, I agree
that I will pay these additional fees based on my method and pattern of payment.
Additional remedial charges may be described elsewhere in this Note.

A. Late Charge. If a payment is more than 10 days late, I will be charged 5.000
percent of the Amount of Payment. I will pay this late charge promptly but only
once for each late payment.

7. PAYMENT. I agree to pay this Note on demand, but if no demand is made, I
agree to pay all accrued interest on the balance outstanding from time to time
in regular payments beginning January 29, 2009, then on the same day of each
month thereafter. A final payment of the entire unpaid outstanding balance of
Principal and interest will be due December 29, 2010.

Payments will be rounded to the nearest $.01. With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf. Payments scheduled to be paid on the 29th,
30th or 31st day of a month that contains no such day will, instead, be made on
the last day of such month.

Interest payments will be applied first to any charges I owe other than late
charges, then to accrued, but unpaid interest, then to late charges. Principal
payments will be applied first to the outstanding Principal balance, then to any
late charges. If you and I agree to a different application of payments, we will
describe our agreement on this Note. The actual amount of my final payment will
depend on my payment record.

8. PREPAYMENT. I may prepay this Loan in full or in part at any time. Any
partial prepayment will not excuse any later scheduled payments until I pay in
full.

 

Pinnacle Bankshares Corporation         Virginia Promissory Note    
VA/4XCHUGHES00000000000111032122908N  
©1996 Bankers Systems, Inc., St. Cloud, MN  LOGO [g93861ex10-9footer.jpg]   Page
2



--------------------------------------------------------------------------------

9. LOAN PURPOSE. The purpose of this Loan is working capital.

10. ADDITIONAL TERMS. This commitment shall renew annually provided no
conditions of default exist and at the sole discretion of the Bank. A 0.50% fee
shall be paid at closing and each renewal period thereafter based on the total
commitment. The maximum amount advanced to Borrower shall not exceed, at any
time, the lower of the commitment or fifty percent (50.0%) of the book value of
the collateral pledged.

11. SECURITY. The Loan is secured by separate security instruments prepared
together with this Note as follows:

 

Document Name

  

Parties to Document

  

Date of Security Document

Assignment Of Investment Property/Securities - First

   Pinnacle Bankshares Corporation    December 29, 2008

National Bank of Altavista

     

12. DEFAULT. I understand that you may demand payment anytime at your
discretion. For example, you may demand payment in full if any of the following
occur:

A. Payments. I fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me or any
co-signer, endorser, surety or guarantor of this Note or any other obligations I
have with you.

C. Business Termination. I merge, dissolve, reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.

D. Failure to Perform. I fail to perform any condition or to keep any promise or
covenant of this Note.

E. Other Documents. A default occurs under the terms of any other Loan Document.

F. Other Agreements. I am in default on any other debt or agreement I have with
you.

G. Misrepresentation. I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.

H. Judgment. I fail to satisfy or appeal any judgment against me.

I. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

J. Name Change. I change my name or assume an additional name without notifying
you before making such a change.

K. Property Transfer. I transfer all or a substantial part of my money or
property.

L. Property Value. You determine in good faith that the value of the Property
has declined or is impaired.

M. Material Change. Without first notifying you, there is a material change in
my business, including ownership, management, and financial conditions.

N. Insecurity. You determine in good faith that a material adverse change has
occurred in my financial condition from the conditions set forth in my most
recent financial statement before the date of this Note or that the prospect for
payment or performance of the Loan is impaired for any reason.

13. DUE ON SALE OR ENCUMBRANCE. You may, at your option, declare the entire
balance of this Note to be immediately due and payable upon the creation of, or
contract for the creation of, any lien, encumbrance, transfer or sale of all or
any part of the Property. This right is subject to the restrictions imposed by
federal law (12 C.F.R. 591), as applicable.

14. WAIVERS AND CONSENT. To the extent not prohibited by law, I waive protest,
presentment for payment, demand, notice of acceleration, notice of intent to
accelerate and notice of dishonor.

A. Additional Waivers By Borrower. In addition, I, and any party to this Note
and Loan, to the extent permitted by law, consent to certain actions you may
take, and generally waive defenses that may be available based on these actions
or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardless of the number of
such renewals or extensions.

(2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.

(3) You may release, substitute or impair any Property securing this Note.

(4) You, or any institution participating in this Note, may invoke your right of
set-off.

(5) You may enter into any sales, repurchases or participations of this Note to
any person in any amounts and I waive notice of such sales, repurchases or
participations.

(6) I agree that any of us signing this Note as a Borrower is authorized to
modify the terms of this Note or any instrument securing, guarantying or
relating to this Note.

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in this Note, or
any other Loan Document, shall not be construed as a waiver by you, unless any
such waiver is in writing and is signed by you.

15. REMEDIES. After I default, you may at your option do any one or more of the
following.

A. Acceleration. You may make all or any part of the amount owing by the terms
of this Note immediately due.

B. Sources. You may use any and all remedies you have under state or federal law
or in any Loan Document.

C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on my default.

 

Pinnacle Bankshares Corporation         Virginia Promissory Note    
VA/4XCHUGHES00000000000111032122908N  
©1996 Bankers Systems, Inc., St. Cloud, MN  LOGO [g93861ex10-9footer.jpg]   Page
3



--------------------------------------------------------------------------------

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately
due and may be added to the balance owing under the terms of this Note, and
accrue interest at the highest post-maturity interest rate.

E. Termination. You may terminate my right to obtain advances and may refuse to
make any further extensions of credit.

F. Set-Off. You may use the right of set-off. This means you may set-off any
amount due and payable under the terms of this Note against any right I have to
receive money from you.

My right to receive money from you includes any deposit or share account balance
I have with you; any money owed to me on an item presented to you or in your
possession for collection or exchange; and any repurchase agreement or other
non-deposit obligation. “Any amount due and payable under the terms of this
Note” means the total amount to which you are entitled to demand payment under
the terms of this Note at the time you set-off.

Subject to any other written contract, if my right to receive money from you is
also owned by someone who has not agreed to pay this Note, your right of set-off
will apply to my interest in the obligation and to any other amounts I could
withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my
rights arise only in a representative capacity. It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off against any of my accounts. I agree to hold you harmless
from any such claims arising as a result of your exercise of your right of
set-off.

G. Waiver. Except as otherwise required by law, by choosing any one or more of
these remedies you do not give up your right to use any other remedy. You do not
waive a default if you choose not to use a remedy. By electing not to use any
remedy, you do not waive your right to later consider the event a default and to
use any remedies if the default continues or occurs again.

16. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after Default, to the extent
permitted by law, I agree to pay all expenses of collection, enforcement or
protection of your rights and remedies under this Note or any other Loan
Document. Expenses include (unless prohibited by law) reasonable attorneys’
fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the
date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by
the Property I have granted to you, if any. In addition, to the extent permitted
by the United States Bankruptcy Code, I agree to pay the reasonable attorneys’
fees incurred by you to protect your rights and interests in connection with any
bankruptcy proceedings initiated by or against me.

17. COMMISSIONS. I understand and agree that you (or your affiliate) will earn
commissions or fees on any insurance products, and may earn such fees on other
services that I buy through you or your affiliate.

18. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Note is in effect:

A. Power. I am duly organized, and validly existing and in good standing in all
jurisdictions in which I operate. I have the power and authority to enter into
this transaction and to carry on my business or activity as it is now being
conducted and, as applicable, am qualified to do so in each jurisdiction in
which I operate.

B. Authority. The execution, delivery and performance of this Note and the
obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
Property is subject.

C. Name and Place of Business. Other than previously disclosed in writing to you
I have not changed my name or principal place of business within the last 10
years and have not used any other trade or fictitious name. Without your prior
written consent, I do not and will not use any other name and will preserve my
existing name, trade names and franchises.

19. APPLICABLE LAW. This Note is governed by the laws of Virginia, the United
States of America, and to the extent required, by the laws of the jurisdiction
where the Property is located, except to the extent such state laws are
preempted by federal law. In the event of a dispute, the exclusive forum, venue
and place of jurisdiction will be in Virginia, unless otherwise required by law.

20. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan
is independent of the obligation of any other person who has also agreed to pay
it. You may sue me alone, or anyone else who is obligated on the Loan, or any
number of us together, to collect the Loan. Extending the Loan or new
obligations under the Loan, will not affect my duty under the Loan and I will
still be obligated to pay the Loan. This Note shall inure to the benefit of and
be enforceable by you and your successors and assigns and shall be binding upon
and enforceable against me and my personal representatives, successors, heirs
and assigns.

21. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or
modified by oral agreement. No amendment or modification of this Note is
effective unless made in writing and executed by you and me. This Note and the
other Loan Documents are the complete and final expression of the agreement. If
any provision of this Note is unenforceable, then the unenforceable provision
will be severed and the remaining provisions will still be enforceable.

22. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Note.

23. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party’s address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. I will inform you in
writing of any change in my name, address or other application information. I
will provide you any financial statement or information you request. All
financial statements and information I give you will be correct and complete. I
agree to sign, deliver, and file any additional documents or certifications that
you may consider necessary to perfect, continue, and preserve my obligations
under this Loan and to confirm your lien status on any Property. Time is of the
essence.

24. CREDIT INFORMATION. I agree to supply you with whatever information you
reasonably feel you need to decide whether to continue this Loan. You will make
requests for this information without undue frequency, and will give me
reasonable time in which to supply the information.

25. ERRORS AND OMISSIONS. I agree, if requested by you, to fully cooperate in
the correction, if necessary, in the reasonable discretion of you of any and all
loan closing documents so that all documents accurately describe the loan
between you and me. I agree to assume all costs including by way of illustration
and not limitation, actual expenses, legal fees and marketing losses for failing
to reasonably comply with your requests within thirty (30) days.

 

Pinnacle Bankshares Corporation         Virginia Promissory Note    
VA/4XCHUGHES00000000000111032122908N  
©1996 Bankers Systems, Inc., St. Cloud, MN  LOGO [g93861ex10-9footer.jpg]   Page
4



--------------------------------------------------------------------------------

26. SIGNATURES. By signing under seal, I agree to the terms contained in this
Note. I also acknowledge receipt of a copy of this Note.

BORROWER:

 

Pinnacle Bankshares Corporation      By  

/s/

     Date                      (Seal)   Robert H. Gilliam, President     

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

(Business or Entity)

COMMONWEALTH OF                                         , COUNTY (OR CITY) OF
                                         ss.

This instrument was acknowledged before me this      day of                 ,
             by Robert H. Gilliam - President of Pinnacle Bankshares Corporation
a Virginia corporation, on behalf of the corporation.

 

My commission expires:

        

/s/

      (Notary Public)   

 

Pinnacle Bankshares Corporation         Virginia Promissory Note    
VA/4XCHUGHES00000000000111032122908N  
©1996 Bankers Systems, Inc., St. Cloud, MN  LOGO [g93861ex10-9footer.jpg]   Page
5